Citation Nr: 1819317	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  11-26 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING

The Veteran


ATTORNEY FOR THE BOARD

A. Arnold, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to April 1988, with additional periods of National Guard and Reserve service.  

This matter came before the Board of Veterans Appeals (Board) on appeal from a November 2009 brokered rating decision of the Department of Veterans Affairs (VA) Rating Resource Center in Augusta, Maine.  Jurisdiction of the Veteran's file, however, rests with the Regional Office (RO) in Indianapolis, Indiana.  

The Veteran testified before an Acting Veteran's Law Judge during an October 2012 Video Conference hearing.  The transcript of the hearing is of record.  In July 2013, the Board remanded the matter for further development.

In a March 2016 letter, the Board informed the Veteran that the Acting Veteran's Law Judge who presided at the hearing was no longer employed at the Board.  The letter informed the Veteran that he could request another Board hearing, but informed him that if he did not respond within 30 days, the Board would assume that he did not want another hearing and would proceed to consider the appeal on the evidence of record.  The Veteran did not respond to the March 2016 letter within 30 days and in July 2016, the Board remanded the matter for further evidentiary development.  

A May 2017 rating decision granted service connection for lumbar degenerative disc disease.  As this constituted a full grant of benefits sought on appeal, this issue is not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Board's review of the claim file indicates that the issue on appeal must be remanded again to ensure compliance with the duty to assist, so that there is a complete record upon which to decide the Veteran's claim and he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

When a veteran fails to report for a VA examination scheduled in conjunction with an original compensation claim, the claim shall be decided based on the evidence of record.  38 C.F.R. § 3.655(b).  The February 2018 Supplemental Statement of the Case (SSOC) states that the Veteran was scheduled for a VA examination in August 2017 but did not appear.  The SSOC further states that as Veteran did not report for the examination and good cause had not been shown for the failure to report, the matter was decided based on the evidence of record. 

The Board notes that a new VA sleep apnea examination was requested in July 2017 in light of new evidence obtained during development.  However, the file also contains an undated auto-generated email that states that the exam request placed in July 2017 was cancelled.  The email specifies that the cancelled exam was one for "DBQ Resp. Sleep Apnea," and that it was cancelled because "Veteran is employee."  The email further notes that all exams on this request were cancelled.  In a July 3, 2017 note in the claim file, VA staff noted that the Veteran was an employee at the VA Medical Center and that the examination request was therefore reordered to QTC.  However, the Board notes that the file does not contain a second examination request after the first request was cancelled.  An August 1, 2017 Report of General Information shows that VA staff contacted QTC to confirm that the examination was scheduled for the following day.  An August 3, 2017 invoice associated with the file indicates that the Veteran did not report for the examination on August 2, 2017.  

However, in a February 2018 statement, the Veteran contended that he never received any notice of the August 2017 examination.  Upon review of the record, the Board finds that it does not contain any letter or other communication advising the Veteran of the scheduled examination in August 2017 and asking him to report.  
Moreover, a December 8, 2017 Report of General Information shows that the Veteran contacted the RO to advise them that QTC was calling him to set up a new examination and to ask the RO to send out another examination request.  In apparent response to the Veteran's phone call, the RO sent a letter to the Veteran on December 15, 2017, stating that he had failed to report for his examination, asking him to indicate a time when he was available for an examination, and telling him that if he did not respond within 30 days a decision would be made based upon the evidence of record.  There is no response from the Veteran in the file.  However, the Board can easily see a situation where the Veteran did not feel the need to reply as he had just contacted the RO requesting an examination just a week prior to the letter.  Further, in the February 2018 statement, the Veteran also contended that he was not informed of the December 2017 QTC examination.  As the December 2017 Report of Contact notes, he was aware they were trying to contact him, but nowhere does it say he was aware of a scheduled QTC.

Given the above, the Board finds that the evidence of record indicates that the Veteran was not provided with proper notice of the scheduled examinations.  
As the Veteran was not properly notified of the examination in August 2017, the Board finds that good cause is shown and the provisions of 38 C.F.R. § 3.655 are inapplicable.  The Board therefore finds that in order to ensure compliance with the duty to assist another attempt should be made to schedule the Veteran for a VA examination.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the etiology of his sleep apnea.  The claim file should be made available to the examiner for their review and the report should state a review of the file was conducted.  A complete rationale for all opinions expressed must be provided.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is related to active service.  In providing the opinion, the examiner should consider and discuss any lay statements of record, to include the Veteran's statements regarding the onset and persistence of his symptoms.  

2.  The examination report must be reviewed to ensure it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.

3.  If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

